Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding the prior rejection of the claims under 35 USC 103 over Prakash in view of Gemalto and Bjorn, Applicant submits that Prakash in view of Gemalto does not disclose “generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant.” The Examiner respectfully disagrees. Page 13 line 13-24 and page 14 line 1-7 of Gemalto disclose generating a TCref (i.e. recreated cryptogram) using a  key (i.e. limited use key), Vref, and received data (i.e. transaction data). However, Applicant submits that Gemalto does not disclose the limited use key being generated from stored biometric data and therefore does not teach the above limitation. While the Examiner agrees that Gemalto alone does not teach generating the key using stored biometric data, Fig. 10 and paragraphs 0104-0105 of new reference Nagaraja disclose generating a key using stored biometric data. Therefore, Gemalto when considered in combination with Nagaraja discloses “generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant.”
Applicant further submits that Prakash in view of Gemalto, Bjorn, and Govindarajan does not disclose generating a limited use key and cryptogram while offline. The Examiner respectfully disagrees. The Abstract and paragraph 0024 of Govindarajan disclose signing offline transactions to generate a digital token (i.e. a cryptogram). Furthermore, Fig. 9-10 and it is not a requirement for generation of the key as all necessary data used in key generation is available locally on the mobile device. Accordingly, Nagaraja discloses generating a limited use key while offline.
The Examiner additionally notes that Applicant’s arguments regarding prior reference Bjorn have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in said arguments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0092872; hereinafter Prakash) in view of Gemalto SA (WO 2017/102142; hereinafter Gemalto), Nagaraja (US 2009/0287930; hereinafter Nagaraja), and Govindarajan et al. (US 2019/0095907; hereinafter Govindarajan).
Regarding claims 1, 8, and 15, Prakash teaches: A computer-implemented method, system and computer program product for conducting a transaction with a mobile device, comprising: receiving, by the mobile device, transaction data from a point-of-sale system via a wireless communication with the mobile device, the transaction data corresponding to a transaction between the user and a merchant (0053-0054);
generating, by the mobile device, a cryptogram based at least partially on the limited use key and the transaction data...and wherein the transaction data includes at least one user identifier (0029, 0031, 0050, 0054-0055);
communicating, by the mobile device, the cryptogram to the point-of- sale system via the wireless communication (0053, 0055);
Prakash does not teach: receiving, by a transaction processing system, the cryptogram from the point-of-sale system;
generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant;
comparing, by the transaction processing system, the recreated cryptogram and the cryptogram received from the mobile device;
determining, by the transaction processing system, whether the recreated cryptogram matches the cryptogram received from the mobile device;
and in response to determining that the recreated cryptogram matches the cryptogram received by the point-of-sale system from the mobile device, generating an authorization request message and communicating the authorization request message to an issuer system.
However, in the same field of endeavor, Gemalto teaches: receiving, by a transaction processing system, the cryptogram from the point-of-sale system (Fig. 4, Page 9 line 15-28, Page 12 line 10-14);
generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant (Fig. 4, Page 13 line 13-24, Page 14 line 1-7, Page 14 line 17-19);
comparing, by the transaction processing system, the recreated cryptogram and the cryptogram received from the mobile device (Fig. 4, Page 14 line 8-19);
determining, by the transaction processing system, whether the recreated cryptogram matches the cryptogram received from the mobile device (Fig. 4, Page 14 line 8-19);
and in response to determining that the recreated cryptogram matches the cryptogram received by the point-of-sale system from the mobile device, generating an authorization request message and communicating the authorization request message to an issuer system (Page 15 line 7-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 8, and 15 disclosed by Prakash by including recreating and matching the cryptogram on the transaction processing system as disclosed by Gemalto. One of ordinary skill in the art would have been motivated to make this modification to prevent a need for storing authentication credentials on the transaction processing system (Gemalto Page 1 line 12-23).
Prakash nor Gemalto teach: generating, by the mobile device, a limited use key based at least partially on at least one biometric input from a user by hashing the at least one biometric input, wherein the mobile device generates the limited use key while offline, and wherein data associated with the at least one biometric input is stored on a data storage device;
identifying, by the transaction processing system, the user based on the at least one user identifier; 
searching, by the transaction processing system, the data storage device for data associated with the at least one biometric input from the user; 
retrieving, by the transaction processing system, stored biometric data associated with the user and used by the mobile device to generate the limited use key from the data storage device;
generating, by the transaction processing system, a recreated limited use key based on stored biometric data associated with the user;
However, in the same field of endeavor, Nagaraja teaches: generating, by the mobile device, a limited use key based at least partially on at least one biometric input from a user by hashing the at least one biometric input, wherein the mobile device generates the limited use key while offline, and wherein data associated with the at least one biometric input is stored on a data storage device (Fig. 9-10, 0097-0103);
identifying, by the transaction processing system, the user based on the at least one user identifier (Fig. 10, 0104); 
searching, by the transaction processing system, the data storage device for data associated with the at least one biometric input from the user (Fig. 10, 0104); 
retrieving, by the transaction processing system, stored biometric data associated with the user and used by the mobile device to generate the limited use key from the data storage device (Fig. 10, 0104-0105);
generating, by the transaction processing system, a recreated limited use key based on stored biometric data associated with the user (Fig. 10, 0104-0105);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 8, and 15 disclosed by Prakash by including generating limited use keys based on biometrics as disclosed by Nagaraja. One of ordinary skill in the art would have been motivated to make this modification to improve communication security and key generation (Nagaraja 0012).
Prakash nor Gemalto or Nagaraja teach: ...wherein the mobile device generates the cryptogram while offline...
However, in the same field of endeavor, Govindarajan teaches: ...wherein the mobile device generates the cryptogram while offline (Abstract, 0024)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 2, 9, and 16 disclosed by Prakash in view of Gemalto and Bjorn by including generating a limited use key offline as disclosed by Govindarajan. One of ordinary skill in the art would have been motivated to make this modification to allow conducting transactions without an Internet connection (Govindarajan 0003).
Regarding claims 3, 10, and 17, Prakash in view of Gemalto, Nagaraja, and Govindarajan teaches all the limitations of claims 1, 8, and 15. Prakash further discloses: wherein the transaction data comprises a transaction time, and wherein the cryptogram is generated based at least partially on the transaction time (0021, 0032, 0054).
Regarding claims 4, 11, and 18, Prakash in view of Gemalto, Nagaraja, and Govindarajan teaches all the limitations of claims 1, 8, and 15. Govindarajan further discloses: wherein the cryptogram is generated based at least partially on a device identifier of the mobile device (0024, 0038, 0051).
Regarding claims 5, 12, and 19, Prakash in view of Gemalto, Nagaraja, and Govindarajan teaches all the limitations of claims 1, 8, and 15. Nagaraja further discloses: wherein the at least one biometric input comprises at least one of the following: a spoken word or phrase, a fingerprint, a retina, an iris, a face, or any combination thereof (0078).
Regarding claims 6 and 13, Prakash in view of Gemalto, Nagaraja, and Govindarajan teaches all the limitations of claims 1, 8, and 15. Prakash further discloses: authenticating the transaction using the cryptogram (0055-0059).
Regarding claims 7, 14, and 20, Prakash in view of Gemalto, Nagaraja, and Govindarajan teaches all the limitations of claims 1, 8, and 15. Govindarajan further discloses: generating, with at least one processor, an account registration message comprising the at least one biometric input (0037-0038);
and communicating, with at least one processor, the account registration message to the issuer system, wherein the account registration message is generated and communicated prior to generating the limited use key (0037-0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685